DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 07/09/2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 3, 7, 9, and 12 objected to because of the following informalities:  
	Claims 3, 7, and 12 recite the preamble without a comma. Claims 3, 7 and 12 should be amended to include a comma after the preamble, i.e. “The thermally expandable sheet according to claim 10,”.  
	Claim 9 recites “comprising four layers of the thermally expandable layers” which should instead recite “comprising four layers of 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 10 depends from claim 9 and recites wherein the second thermally expandable layer has a lower expansion start temperature than the first and third thermally expandable layers. However, claim 9 recites wherein a second one of the thermally expandable layers from the one-side surface of the base material (equivalent to claim 10’s “the second thermally expandable layer”) has a higher expansion start temperature than other ones. Claim 11 depends from claim 10 and further recites wherein the third thermally expandable layer has a lower expansion start temperature than the fourth thermally expandable layer. Therefore, claims 10-11 require the second thermally expandable layer as having the lowest expansion start temperature, wherein claim 9 has the second thermally expandable layer as the highest expansion start temperature. Both of these cannot be true at the same time. The claim 10 and claim 11 expansion start temperature limitations do not lie within the claim 9 expansion start temperature limitations. Therefore, claim 10 and claim 11 do not appear to properly further limit the claim from which they depend (claim 9).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 Claim 12 is also rejected under 35 U.S.C. 112(d) since this claim depends from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzaki (JP 2001113826 A, herein English machine translation used for all citations).
	Regarding claim 1, Kanzaki teaches a thermally expandable sheet (foamable material) comprising two or more thermally expandable layers (FB 11- FB 18) that are laminated (Kanzaki, Par. 0001, 0003, 0020, 0055, 0119-0120, and Fig. 22), the thermally expandable layers each expanding upon being heated to or above a predetermined expansion start temperature, wherein the thermally expandable layers include two adjacent layers different from each other in the expansion start temperature (Kanzaki, Par. 0116-0120, and Fig. 22).
	Regarding claim 2, Kanzaki teaches the thermally expandable sheet according to claim 1, wherein the thermally expandable layers are provided on one-side surface of a base material (BP), and wherein the expansion start temperature (foaming temperature) decreases for FB11 to FB14 in order from the base material and the expansion start temperature (foaming temperature) increases for FB15-FB18 in order from the base material, and thus one of the thermally expandable layers closer to the base material than another one of the thermally expandable layers has the expansion start 
	Regarding claim 4, Kanzaki teaches the thermally expandable sheet according to claim 1, wherein the thermally expandable layers are provided on one-side surface of a base material (BP), and wherein the expansion start temperature (foaming temperature) decreases for FB11 to FB14 in order from the base material and the expansion start temperature (foaming temperature) increases for FB15-FB18 in order from the base material, and thus one of the thermally expandable layers closer to the base material than another one of the thermally expandable layers has the expansion start temperature higher than the expansion start temperature of another one of the thermally expandable layers (Kanzaki, Par. 0116-0122 and Fig. 22-23).
	Regarding claim 6, Kanzaki teaches a thermally expandable sheet (foamable material) comprising three layers of thermally expandable layers that are laminated on one-side surface of a base material (Kanzaki, Par. 0001, 0003, 0020, 0055, 0119-0120, and Figs. 22-23), wherein the expansion start temperature (foaming temperature) decreases for FB11 to FB14 in order from the base material and the expansion start temperature (foaming temperature) increases for FB15-FB18 in order from the base material, and thus an expansion start temperature of a first thermally expandable layer that is a middle layer of the three thermally expandable layers is higher than the expansion start temperature of a second thermally expandable layer that is provided as an upper layer of the first thermally expandable layer, and an expansion start temperature of a third thermally expandable layer provided as a lower layer of the first thermally expandable layer is higher than the expansion start temperature of the first thermally expandable layer (Kanzaki, Par. 0116-0122 and Fig. 22-23).
	Regarding claim 9, Kanzaki teaches a thermally expandable sheet comprising four layers of thermally expandable layers laminated on one-side surface of a base material (Kanzaki, Par. 0001, 0003, 0020, 0055, 0119-0120, and Figs. 22-23), wherein the expansion start temperature (foaming 
	Regarding claim 10, Kanzaki teaches the thermally expandable sheet according to claim 9, wherein the four thermally expandable layers laminated include a first thermally expandable layer (FB11), a second thermally expandable layer (FB12, FB13, or FB14), a third thermally expandable layer (FB15), and a fourth thermally (F16, F17, or FB18) expandable layer laminated in this order with the first thermally expandable layer being adjacent to the base material, wherein the expansion start temperature (foaming temperature) decreases for FB11 to FB14 in order from the base material and the expansion start temperature (foaming temperature) increases for FB15-FB18 in order from the base material, and thus the second thermally expandable layer has an expansion start temperature that is lower than an expansion start temperature of each of the first thermally expandable layer and the third thermally expandable layer (Kanzaki, Par. 0116-0122 and Fig. 22-23).
	Regarding claim 11, Kanzaki teaches the thermally expandable sheet according to claim 10, wherein the third thermally expandable layer has the expansion start temperature that is lower than an expansion start temperature of the fourth thermally expandable layer (Kanzaki, Par. 0116-0122 and Fig. 22-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki (JP 2001113826 A, herein English machine translation used for all citations) as applied to claims 1, 2, 6, and 10 above, and further in view of Katayama et al. (JP H09207428 A, herein English machine translation used for all citations).
Regarding claim 3, Kanzaki teaches all of the elements of the claimed invention as stated above for claim 2. Kanzaki further teaches wherein the thermally expandable sheet comprises heating sources (H1 and H2) on the top and bottom of the thermally expandable sheet (Kanzaki, Par. 0117-0121 and Figs. 22-23). Kanzaki further teaches wherein the thermally expandable layers expand with heat (Kanzaki, Par. 0002-0003 and 0116-0120). Kanzaki further teaches wherein light is used to heat the thermally expandable layers (Kanzaki, Par. 0002-0004, 0023-0025). Therefore, it would have been obvious to one of ordinary skill in the art that the heat sources (H1 and H2) use light to heat the thermally expandable layers, and thus the thermally expandable layers are made from photothermal conversion material.
	Kanzaki does not teach wherein the thermally expandable sheet further comprising an ink receiving layer provided on one of the thermally expandable layers.
	Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
	Since both Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify Kanzaki and provide an ink receiving layer on one of the thermally expandable layers. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001).
	Regarding claim 7, Kanzaki teaches all of the elements of the claimed invention as stated above for claim 6. Kanzaki further teaches wherein the thermally expandable sheet comprises heating sources 
	Kanzaki does not teach wherein the thermally expandable sheet further comprising an ink receiving layer provided on the second thermally expandable layer.
	Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
	Since both Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify Kanzaki and provide an ink receiving layer on the second thermally expandable layer. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001).
	Regarding claim 8, modified Kanzaki teaches the thermally expandable sheet according to claim 7, wherein the photothermal conversion material formed on the one-side surface of the ink receiving layer and the photothermal conversion material formed on the other-side surface of the base material 
	Regarding claim 12, Kanzaki teaches all of the elements of the claimed invention as stated above for claim 10. Kanzaki further teaches wherein the thermally expandable sheet comprises heating sources (H1 and H2) on the top and bottom of the thermally expandable sheet, including on another side surface of the base material (Kanzaki, Par. 0117-0121 and Figs. 22-23). Kanzaki further teaches wherein the thermally expandable layers expand with heat (Kanzaki, Par. 0002-0003 and 0116-0120). Kanzaki further teaches wherein light is used to heat the thermally expandable layers (Kanzaki, Par. 0002-0004, 0023-0025). Therefore, it would have been obvious to one of ordinary skill in the art that the heat sources (H1 and H2) use light to heat the thermally expandable layers, and thus the thermally expandable layers are made from photothermal conversion material.
	Kanzaki does not teach wherein the thermally expandable sheet further comprising an ink receiving layer provided on the fourth thermally expandable layer.
	Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
	Since both Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify Kanzaki and provide an ink receiving layer the fourth thermally expandable layer. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki (JP 2001113826 A, herein English machine translation used for all citations) as applied to claims 1 and 4 above.
	Regarding claim 5, Kanzaki teaches all of the elements of the claimed invention as stated above for claim 4. Kanzaki further teaches wherein the thermally expandable sheet comprises heating sources (H1 and H2) on the top and bottom of the thermally expandable sheet including on another side surface of the base material (Kanzaki, Par. 0117-0121 and Figs. 22-23). Kanzaki further teaches wherein the thermally expandable layers expand with heat (Kanzaki, Par. 0002-0003 and 0116-0120). Kanzaki further teaches wherein light is used to heat the thermally expandable layers (Kanzaki, Par. 0002-0004, 0023-0025). Therefore, it would have been obvious to one of ordinary skill in the art that the heat sources (H1 and H2) use light to heat the thermally expandable layers, and thus the thermally expandable layers are made from photothermal conversion material. Kanzaki further teaches that the photothermal conversion material thermally exapandable layers can be formed on both sides of the base material BP (Kanzani, Par. 0133, Fig 23).
	Regarding claim 13, Kanzaki teaches the thermally expandable sheet according to claim 1, wherein the thermally expandable layers each contains dispersed microcapsules, the microcapsules each including hydrocarbon (Kanzaki, Par. 0021-0022 and 0055-0059). Kanzaki further teaches wherein the hydrocarbons have a low boiling point and are used as the expanding substance. Kanzaki further teaches wherein the microcapsules expand when subjected to an increase in temperature. Kanzaki further teaches wherein each microcapsule is set to expand at a predetermined temperature (Kanzaki, Par. 0055-0059). Therefore, it would have been obvious to one of ordinary skill in the art that the difference in expansion start temperature in the different thermally expandable layers is at least in part due to a difference in boiling point of the hydrocarbons in the microcapsules, see MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782